Per Curiam. This claim arises out of an incident that occurred on May 6,1978. Craig Phillips, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on May 6, 1978, the Claimant suffered a puncture wound to his heart as he waited alone for his friends on the school grounds of the Locke School located at 2823 N. Newcastle, Chicago, Illinois. Police invetigation indicated that the Claimant suffered this wound when he collapsed to the ground and cut himself on a broken bottle, many of which litter the school grounds. The Claimant was taken to Northwest Hospital for treatment of his injury. 2. That in order for a Claimant to be eligible for compensation under the Act, there must be evidence of one of the violent crimes specifically set forth under section 2(c) of the Act. 3. That an accidental injury is not one of the violent crimes specifically set forth under section 2(c) of the Act. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered, that this claim be, and is, hereby denied.